PER CURIAM.
Appellant has confined his appeal solely to the amount of damages for pain and suffering awarded under our Rule 36. That rule is:
“Review in Part Only. The appellant may, at his option, state in his petition for appeal that he desires only to review one- or more questions involved in the cause,, which questions must be clearly and succinctly stated; and he shall be concluded in this behalf by such petition, and the review upon such an appeal shall be limited: to such question or questions.”
Appellee has not cross appealed, but seeks-to have us consider the contention of liability for any damages whatsoever. Our rule would be meaningless were we to entertain such a contention.
Upon a review of the evidence, we find: appellant entitled to damages for pain and suffering in the sum of $1,000, and order the decree below be amended to award libelant the total sum of $1,390.04, with interest thereon at 7% per annum from July 7th, 1947, the date of that decree, and as, so amended it is affirmed.
Decree affirmed as amended.